Exhibit 10.3
SECOND MASTER AMENDMENT TO LOAN DOCUMENTS
(Sparton Corporation — Line of Credit)
     This Second Master Amendment to Loan Documents (the “Second Amendment”)
dated as of July 31, 2008 and effective as of June 30, 2008, is made by and
between Sparton Corporation, an Ohio corporation (“Borrower”); Sparton Medical
Systems, Inc. f/k/a Astro Instrumentation, Inc., a Michigan corporation
(“Sparton Medical”); Sparton Technology, Inc., a New Mexico corporation
(“Sparton Technology”); Spartronics, Inc., a Michigan corporation
(“Spartronics”); Sparton Electronics Florida, Inc., a Florida corporation
(“Sparton Florida”) and Sparton of Canada, Limited, a Canadian corporation
(“Sparton Canada”) (each of Sparton Medical, Sparton Technology, Spartronics,
Sparton Florida and Sparton Canada may be referred individually as a “Guarantor”
and collectively, as the “Guarantors”) and National City Bank, a national
banking association (the “Lender”).
RECITALS
     A. The Lender has made a line of credit loan available (the “Line of Credit
Loan”) to Borrower in the original principal amount of Twenty Million and No/100
Dollars ($20,000,000.00), which Line of Credit Loan is evidenced by, among other
documents, that certain: (1) Promissory Note and Promissory Note Covenant
Exhibit (the “Covenant Exhibit”), each dated January 22, 2008, as amended by
Master Amendment to Loan Documents dated as of April 21, 2008 and effective as
of March 31, 2008 (the “First Master Amendment”) (collectively, the “Sparton
Corporation Note”); and (2) Amended and Restated Security Agreement dated as of
April 21, 2008 and effective as of March 31, 2008 (the “Sparton Corporation
Security Agreement”, and together with the Sparton Corporation Note and all
other documents now or hereafter executed in connection therewith, including,
without limitation, the Guarantees (defined below), the “Sparton Corporation
Loan Documents”).
     B. The Borrower’s obligations under the Sparton Corporation Loan Documents
have been guaranteed by the Guarantors pursuant to those Commercial Security
Guaranty agreements, each dated January 22, 2008, signed by each Guarantor and
amended by the First Master Amendment (each, a “Guaranty” and collectively, the
“Guarantees”).
     C. The Lender has also made a term loan (the “Term Loan”) to Sparton
Medical in the original principal amount of Ten Million and No/100 Dollars
($10,000,000.00), which Term Loan is evidenced by a Promissory Note dated
May 30, 2006, as amended and Promissory Note Covenant Exhibit dated August 1,
2007, as amended including, without limitation, by the First Master Amendment
(the “Sparton Medical Note, and together with all other documents now or
hereafter executed in connection therewith including, without limitation, the
Guarantees, the “Sparton Medical Loan Documents”).
     D. Borrower has requested certain modifications to the terms of the Line of
Credit Loan and the Sparton Corporation Loan Documents and Lender is willing to
make such modifications subject to the terms of this Second Amendment.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the foregoing Recitals and other good
and valuable consideration, the receipt of which is hereby acknowledged, the
Borrower, Guarantors and the Lender hereby agree as follows:
     1. Leases; Cross Default. Lender has entered into seven (7) lease financing
transactions with Borrower and/or one or more Guarantors (collectively, the
“Lease Transactions”). Any default under the documents evidencing the Lease
Transactions (the “Lease Documents”) shall constitute a default and Event of
Default under the Sparton Corporation Loan Documents. Any default or event of
default under any of the Sparton Corporation Loan Documents shall constitute a
default and event of default under the Lease Documents. Notwithstanding anything
contained in the Sparton Corporation Loan Documents to the contrary, in the
event Borrower pays off the Line of Credit Loan, Lender shall have no obligation
to discharge its security interest in any of Borrower’s assets unless and until
all obligations owing with respect to the Lease Transactions have been paid in
full.
     2. Financial Reporting Requirements. The following shall be added to
Section 1A of the Covenant Exhibit as new subsections (j), (k), (l) and (m):

  “(j)   Borrower shall deliver, within forty five (45) days after and as of the
end of each fiscal month, its management-prepared operating financial statement,
including a balance sheet, a profit and loss statement certified by a
responsible authorized agent of each such entity, in a form acceptable to the
Lender, together with a covenant compliance certificate from such authorized
agent setting forth all computations necessary to show compliance by Borrower
with the covenants in Section 2.1 — 2.3 of the Covenant Exhibit and stating that
no Event of Default has occurred and is continuing. The foregoing financial
statements shall be prepared in accordance with GAAP.     (k)   Borrower shall
provide Lender, within fifteen (15) days after and as of the end of each month,
an inventory report (including a work in process schedule) of Borrower, in form
and detail satisfactory to Lender, and certified by a responsible authorized
agent of Borrower.     (l)   Concurrent with each advance request, or weekly
during any week that Borrower does not request an advance, Borrower shall
provide Lender a current Borrowing Base Certificate. “Borrowing Base
Certificate” shall mean a certificate to be signed by the Borrower certifying to
the accuracy of the Borrowing Base Amount (defined in Section 6 of the Second
Amendment), in form and substance satisfactory to the Lender.     (m)   Borrower
and each Guarantor will deliver such other information regarding its financial
matters as the Lender may reasonably request promptly after the Lender’s request
therefor.”

 



--------------------------------------------------------------------------------



 



     3. Section 2.1 of the Covenant Exhibit shall be amended and restated as
follows:
“EBITDA. Borrower and Sparton Medical shall maintain, on a consolidated basis,
as of the end of each fiscal quarter of Borrower and Sparton Medical minimum
EBITDA as follows:

          As of Fiscal     Quarter Ending   Minimum EBITDA
9/30/2008
  $ 150,000.00    
12/31/2008
  $ 1,000,000.00    
3/31/2009
  $ 3,200,000.00    
6/30/2009
  $ 6,000,000.00  

‘EBITDA’ means for any period, Borrower’s and Sparton Medical’s net income
(loss) before interest expense, income tax expense and depreciation and
amortization expense for such period, all as determined in accordance with
GAAP.”
     4. Section 2.2 of the Covenant Exhibit shall be amended and restated as
follows:
“2.2. Senior Debt to EBITDA. Borrower and Sparton Medical shall maintain, on a
consolidated basis, as of the end of the fiscal year ending June 30, 2009, a
ratio of Senior Debt to EBITDA of not more than 3.0:1.0 each fiscal year/quarter
thereafter.
‘Senior Debt’ means Funded Debt less Subordinated Debt.
‘Funded Debt’ means as to Borrower and Sparton Medical, as of any date of
determination, the sum, without duplication, of (a) all indebtedness of Borrower
and Sparton Medical for borrowed money or for the deferred purchase price of
property or services as of such date (other than trade liabilities incurred in
the ordinary course of business and payable in accordance with customary
practices) or which is evidenced by a note, bond, debenture or similar
instrument, (b) all obligations of Borrower and Sparton Medical under
capitalized leases as of such date, (c) all obligations of Borrower and Sparton
Medical in respect of letters of credit, acceptances or similar obligations
issued or created for the account of Borrower and Sparton Medical as of such
date, (d) all liabilities secured by any lien on any property owned by Borrower
and Sparton Medical as of such date even though Borrower and Sparton Medical has
not assumed or otherwise become liable for the payment thereof, and (e) all
Guarantee Obligations of Borrower and Sparton Medical as of such date, in each
case determined in accordance with GAAP.

 



--------------------------------------------------------------------------------



 



‘Subordinated Debt’ means, as to any person, all debts and liabilities which are
subordinated to the indebtedness of such person to the Lender pursuant to
written subordination agreements satisfactory to Lender in its sole discretion.”
     5. The following shall be added to the Covenant Exhibit as new Sections 2.3
and 2.4:
“2.3 Tangible Net Worth. Borrower and Sparton Medical shall maintain, on a
consolidated basis, as of the end of each fiscal quarter of Borrower and Sparton
Medical, minimum Tangible Net Worth as follows:

          As of Fiscal   Minimum Tangible Net Quarter Ending               Worth
9/30/2008
  $ 49,500,000.00    
12/31/2008
  $ 50,000,000.00    
3/31/2009
  $ 51,000,000.00    
6/30/2009
  $ 52,800,000.00  

‘Tangible Net Worth’ means as to Borrower and Sparton Medical, as of any date of
determination, (i) the net book value of the assets of Borrower and Sparton
Medical as of such date (excluding all amounts owing to Borrower and Sparton
Medical by officers, directors, shareholders and other affiliates and excluding
all patents, patent rights, trademarks, trade names, franchises, copyrights,
licenses, goodwill and all other intangible assets of Borrower and/or Sparton
Medial), after all appropriate deductions in accordance with GAAP (including,
without limitation, reserves for doubtful receivables, obsolescence,
depreciation and amortization), minus (ii) the total Debt of Borrower and
Sparton Medical as of such date, all as determined in accordance with GAAP.
“Debt” shall mean, as of any date of determination, the total liabilities of
Borrower and Sparton Medical at such date, all as determined in accordance with
GAAP.
2.4 Dividends. Borrower shall not make any distributions, dividends or other
payment (in stock, options or cash) to any of its shareholders without the
Lender’s prior written consent.”
     6. Borrowing Base/Advance Formula. Notwithstanding anything to the contrary
in the Sparton Corporation Loan Documents, advances under the Line of Credit
Loan shall not exceed the lesser of: (a) $20,000,000.00 and (b) the Borrowing
Base Amount. “Borrowing Base Amount” shall mean eighty five percent (85%) of
Eligible Accounts.

 



--------------------------------------------------------------------------------



 



“Eligible Accounts” shall mean any duly invoiced Account (exclusive of sales,
excise or other similar taxes) of which Borrower is the sole owner, acceptable
to Lender in its sole discretion, and in which Lender has an enforceable and
duly perfected first priority security interest, except any such Account:
     (a) which is not payable in installments and which shall not have been paid
in full within sixty (60) days after the original due date or the date first
invoiced to the Account Debtor, whichever first elapses;
     (b) which is payable in installments

  (i)   if it was not by its terms so payable when first invoiced to the Account
Debtor,     (ii)   if any installment thereof shall not have been paid in full
within sixty (60) days after its original due date, or     (iii)   to the extent
that any installment thereof is not payable within sixty (60) days after the
date of determination;

     (c) if the Account Debtor thereon is then obligated to Borrower on other
Accounts and if more than twenty five percent (25%), by amount, of all Accounts
on which that Account Debtor is then obligated to Borrower are excepted under
clauses (a) and (b) above;
     (d) If the Account Debtor thereon is then obligated to Borrower on other
Accounts, to the extent that the aggregate amount of all Accounts upon which
that Account Debtor is then obligated to Borrower exceeds twenty five percent
(25%) of all Eligible Accounts.
     (e) if the payment of which by the Account Debtor is not, or does not
remain, unconditional;
     (f) if and to the extent that the Account Debtor has asserted a defense or
offset of any kind against the payment thereof;
     (g) which according to its terms may be paid by the Account Debtor by an
offset of any claim of the Account Debtor or any other person against Borrower;
     (h) which arises other than from a sale of inventory in the ordinary course
of Borrower’s business;
     (i) if the Account Debtor thereon is an affiliate, director, officer,
employee, or agent of Borrower or of any affiliate of Borrower;
     (j) if the Account Debtor thereon is insolvent or is the subject of any
bankruptcy proceeding or is, at the time in question, in default in any way on
an existing obligation (except any obligation classified as an Account) to
Borrower;
     (k) if the Account Debtor thereon is not a resident of the United States of
America or is not subject to service of legal process in the United States of
America or

 



--------------------------------------------------------------------------------



 



Canada unless payment of the Account is assured by an irrevocable letter of
credit in form and substance satisfactory to Lender and issued by a financial
institution that is a resident of the United States of America, is subject to
service of legal process in the United States of America, and is otherwise
satisfactory to Lender, or, if the Account Debtor is a resident of Canada,
unless Borrower shall have taken or caused to be taken all actions from time to
time requested by Lender in order to assure the attachment, enforceability, and
perfection of Lender security interest under the law of such province in which
the Account Debtor resides, and shall have furnished to Lender such written
evidence (including, without limitation, one or more opinions of legal counsel
rendered to Lender by counselors authorized to practice law in each such
province), in form and substance satisfactory to Lender, that all such actions
have been taken;
     (l) if the Account Debtor thereon is a resident of any jurisdiction denying
creditors access to its courts in the absence of qualification to transact
business therein or the filing of a so-called “notice of business activities
report” or other similar filing, unless Borrower has taken all action required
by the jurisdiction in question to have access to its courts;
     (m) which is subject to any law (including, without limitation, the
Assignment of Claims Act of 1940 (31 USC 3272, et seq. and 41 USC 15 et seq.),
rule, regulation, order, or agreement now or hereafter in effect which restricts
or requires notice of or consent to assignment, unless all such required notices
shall have been given, all such required consents shall have been obtained, and
all other requirements shall have been complied with in order that Lender shall
have the unconditional right to enforce the Account against the Account Debtor
thereon;
     (n) is subject to any mortgage, security interest, or other lien securing
payment or performance of any obligation other than indebtedness owing to
Lender;
     (o) the collection of which Lender, in the exercise of its good faith
judgment, determines to have become impaired for any reason; or
     (p) which is subject to any retention or retainage payment; or
     (q) which is a bonded receivable.
     An Account which is at any time an Eligible Account but which subsequently
fails to meet any of the requirements for eligibility shall forthwith cease to
be an Eligible Account. “Account” and Account Debtor” shall have the meaning
given to them in the Uniform Commercial Code in effect in the State of Michigan
from time to time. Advances under the Sparton Corporation Note shall remain
discretionary and made only in the Lender’s sole and absolute discretion. Lender
shall have no obligation to make any advance under the Line of Credit Loan.
     7. Conditions Precedent. Borrower shall satisfy the following conditions
simultaneous with delivery of this signed Second Amendment and this Second
Amendment shall not be effective until all of the following have been satisfied
to Lender’s reasonable satisfaction:

  (a)   Borrower shall have paid all of Lender’s costs and expenses incurred in
connection with the Line of Credit Loan, the Sparton Corporation Loan Documents
and this Second Amendment including, without limitation,

 



--------------------------------------------------------------------------------



 



      UCC search expenses, certified organizational document fees and Lender’s
attorney fees.

  (b)   Borrower and [owner of New Mexico Property] shall have delivered an
executed original of the Assignment of Proceeds and Security Agreement
(“Assignment of Proceeds”) and the Memorandum of Assignment of Proceeds, each of
even date herewith.     (c)   Borrower shall have delivered authorizing
resolutions for [owner of new Mexico Property] authorizing such party to
execute, deliver and perform its obligations under the Assignment of Proceeds.

     8. Reaffirmation of Borrower. Borrower hereby reaffirms the representations
and warranties contained in the Sparton Corporation Loan Documents as if made as
of the date of this Second Amendment. Borrower has fully complied with all
covenants and agreements to be complied with or performed by it under the
Sparton Corporation Loan Documents to which it is a party and no default or
Event of Default currently exists under any Sparton Corporation Loan Document.
Borrower has the full power and authority to enter into this Second Amendment.
     9. Reaffirmation of Guarantors. Guarantors agree to the terms set forth in
this Second Amendment, reaffirm all of their obligations under the Guarantees
and represent and warrant that no defenses or counterclaims exist with respect
to their obligations under the Guarantees. Each Guarantor reaffirms the
representations and warranties contained in the Guarantees as if made as of the
date of this Second Amendment. Each Guarantor represents and warrants that each
of them has fully complied with all covenants and agreements to be complied with
or performed by its under the Guarantees (and all documents executed in
connection thereunder) and no Guarantor is presently in default under any term
of the Guarantees. Each Guarantor has the full power and authority to enter into
this Second Amendment.
     10. Full Force and Effect. Borrower and Guarantors expressly acknowledge
and agree that except as expressly stated in this Second Amendment, the Sparton
Corporation Loan Documents, as amended, remain in full force and effect and are
ratified, confirmed and restated.
     11. Costs. Borrower is responsible for all costs incurred by Lender,
including without limit reasonable attorney fees, with regard to the Line of
Credit Loan, the Sparton Corporation Loan Documents and the preparation,
negotiation and execution of this Second Amendment and such other documents
necessary in connection with the transactions contemplated hereunder.
     12. No Waiver. The execution of this Second Amendment shall not be deemed
to be a waiver of any now or hereafter existing default or Event of Default.
     13. Governing Law. This Second Amendment shall be governed by and construed
according to the laws of the State of Michigan without regard to conflict of law
principles in such state.
     14. Submission to Jurisdiction. Borrower and each Guarantor hereby waives
any plea of jurisdiction or venue on the ground that Borrower or any Guarantor
is not a resident of Oakland County or Wayne County, Michigan, and hereby
specifically authorizes any action brought to enforce Borrower’s or any
Guarantor’s obligations to the Lender to be instituted and prosecuted in either
the Circuit Court of Oakland County, Michigan, the Circuit Court of Wayne
County, Michigan, or in the United States District Court for the Eastern
District of Michigan at

 



--------------------------------------------------------------------------------



 



the election of Lender, and Borrower and each Guarantor hereby submits to the
jurisdiction of such Court. Borrower and each Guarantor further agrees and
consents that, in addition to any methods of service of process provided for
under applicable law, all service of process in any proceeding in any Michigan
State sitting in Oakland County, Michigan, Wayne County, Michigan or United
States District for the Eastern District of Michigan Court may be made by
certified or registered mail, return receipt requested, directed to Borrower and
each Guarantor, at the address indicated herein, and service so made shall be
complete upon receipt; except that if Borrower or any Guarantor shall refuse to
accept delivery, service shall be deemed complete five (5) days after the same
shall have been so mailed.
     15. Counterparts and Facsimiles. This Second Amendment may be executed in
one or more counterparts, each of which when taken together, shall constitute
one and the same original. Facsimile signatures are acceptable and may be relied
upon as if originals.
     16. WAIVER OF JURY TRIAL. BORROWER, GUARANTORS AND LENDER ACKNOWLEDGE THAT
THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED,
EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT
WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE
PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS SECOND AMENDMENT
OR ANY OF THE SPARTON CORPORATION LOAN DOCUMENTS.
     17. Release of Claims. Borrower and Guarantors each hereby waive,
discharge, and forever release Lender, Lender’s employees, officers, directors,
attorneys, stockholders, and their successors and assigns, from and of any and
all claims, causes of action, allegations or assertions that Borrower and/or
Guarantor has or may have had at any time up through and including the date of
this Second Amendment, against any or all of the foregoing, regardless of
whether any such claims, causes of action, allegations or assertions are known
to Borrower or any Guarantor or whether any such claims, causes of action,
allegations or assertions arose as result of Lender’s actions or omissions in
connection with the Line of Credit Loan or Sparton Corporation Loan Documents,
or any amendments, extensions or modifications thereto including, without
limitation, this Second Amendment or Lender’s administration of any debt
evidenced by the Sparton Corporation Loan Documents or otherwise.
     18. Amendment to Loan Documents. Each of the Sparton Corporation Loan
Documents is hereby amended to include all provisions of this Second Amendment.
This Second Amendment is not an agreement to any further or other amendment of
the Sparton Corporation Loan Documents and Lender shall have no obligation to
agree to make any other modifications to the Sparton Corporation Loan Documents
now or hereafter requested by Borrower.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrowers, Guarantors and Lender have executed and
delivered this Second Amendment as of the day and year first above written.

                  BORROWER:    
 
                SPARTON CORPORATION,
an Ohio corporation    
 
           
 
  By:   /s/
 
Joseph Lerczak    
 
  Its:   Treasurer    
 
                GUARANTORS:    
 
                SPARTON MEDICAL SYSTEMS, INC.
f/k/a Astro Instrumentation, Inc.,
a Michigan corporation    
 
           
 
  By:   /s/
 
Joseph Lerczak    
 
  Its:   Treasurer    
 
                SPARTON TECHNOLOGY,
a New Mexico corporation    
 
           
 
  By:   /s/
 
Joseph Lerczak    
 
  Its:   Treasurer    

[Signature Page to Second Master Amendment to Loan Documents
(Sparton Corporation — Line of Credit) dated as of July 31, 2008 and effective
as of June 30, 2008]
[Signatures Continued on Following Page]

 



--------------------------------------------------------------------------------



 



Signature Page to Second Master Amendment to Loan Documents
(Sparton Corporation — Line of Credit) dated July 31, 2008 and effective as of
June 30, 2008

                  SPARTRONICS, INC.,
a Michigan corporation    
 
           
 
  By:   /s/
 
Joseph Lerczak    
 
  Its:   Treasurer    
 
                SPARTON ELECTRONICS FLORIDA, INC., a Florida corporation    
 
           
 
  By:   /s/
 
Joseph Lerczak    
 
  Its:   Treasurer    
 
                SPARTON OF CANADA, LIMITED,
a Canadian corporation    
 
           
 
  By:   /s/
 
Joseph Lerczak    
 
  Its:   Treasurer    
 
                LENDER:    
 
                NATIONAL CITY BANK, a national banking
association    
 
           
 
  By:   /s/
 
Mark Nowacki    
 
  Its:   Vice President    

 